SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 14, 2007 MERIDIAN BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Ohio 0-14902 31-0888197 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No. ) 3471 River Hills Drive, Cincinnati, Ohio 45244 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(513) 271-3700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): rWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) rSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) rPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) rPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 14,2007, the Registrant issued a press release announcing its financial results for the fiscal quarter and year ended September 30, 2007.A copy of the press release is furnished as Exhibit 99 to this report and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits 99 Press Release dated November 14, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MERIDIAN BIOSCIENCE, INC. Date: November 20, 2007 By: /s/ Melissa Lueke Melissa Lueke Vice President and Chief Financial Officer (Principal Accounting Officer)
